DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims of U.S. Patent Nos. 10551909 and 11294451. Please see claim correspondence chart below.






SN17/563239
USPN 10551909
USPN 11294451


21
1
1


22
2
4


23
2
4


24
14
2


25
 
3


26
1
2


27
1
8


28
1
1


29
1
1


30
1
1


31
1
1


32
13
18


33
 
17


34
14
2


35
 
1


36
2
11


37
2
11


38
1
1


39
 
9


40
 
18







Although the claims at issue are not identical, they are not patentably distinct from each other because: 
The claims as shown above all recite similar features.  It would have been obvious to one of ordinary skill in the art to use the claimed features of the reference application/patent to arrive at the instant claims, yielding predictable results and no more than one of ordinary skill in the art would expect from such an arrangement.
Please see chart below for claim limitation correspondence.





SN 17/563239
USPN 10551909


21. (New) A virtual reality system, comprising: a computing device configured to process rendering: at least one interaction between virtual objects in a virtual reality environment,
1. A system, comprising: a virtual reality rendering unit to render a virtual reality, wherein the virtual reality rendering unit is configured to render a virtual representation of a user of the system; a database, the database comprising a plurality of sensory information wherein the plurality of sensory information are paired with one or more interactions between the virtual representation of the user and at least one virtual object in the virtual reality; 


wherein the computing device is configured to at least communicatively connect with a plurality of sensory stimulators, 
a signal control unit configured to be connected to the virtual reality rendering unit; and a sensory stimulation unit comprising a plurality of sensory stimulators, 


wherein the plurality of sensory stimulators is configured to provide a plurality of stimulations to one or more parts of an actual body of a user of the virtual reality system, 
wherein the plurality of sensory stimulators are configured to be connected to at least part of an actual body of the user of the system


wherein any of the at least one interaction and the virtual objects is associated with sensory information associated with two or more of the plurality of stimulations, 
wherein the plurality of sensory stimulators associated with corresponding sensory information in the database, wherein, upon an interaction between the virtual object and the virtual representation of the user in the virtual reality, 


wherein the two or more stimulations are different from each other at least any or any combination of in type, in degree, and in location with respect to the actual body of the user.
the signal control unit is further configured to communicate the interaction to the sensory stimulation unit, wherein the sensory stimulation unit is configured to determine any of the plurality of sensory stimulators paired with the interaction among the paired sensory information, and wherein the plurality of stimulators are configured to stimulate corresponding one or more parts of the user's actual body based on the paired sensory information, wherein the signal control unit is configured to determine types and/or locations of the plurality of sensory stimulators connected to the one or more parts of the user's actual body; based on the determined sensory stimulators, the virtual reality rendering unit is configured to determine the corresponding sensory information associated with the determined sensory stimulators.







The claims in the Patents cited above all correspond in a similar manner as recited in the chart above.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 21-40 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shuster et al. (hereinafter Shuster – US Doc. No. 20160035132).
Regarding claim 21, Shuster discloses a virtual reality system, comprising: a computing device configured to process rendering: at least one interaction between virtual objects in a virtual reality environment (see paragraphs 0068 and 0073-0074), wherein the computing device is configured to at least communicatively connect with a plurality of sensory stimulators (see paragraphs 0072-0073 and 0119-0121), wherein the plurality of sensory stimulators is configured to provide a plurality of stimulations to one or more parts of an actual body of a user of the virtual reality system (see paragraph 0041 and 0109), wherein any of the at least one interaction and the virtual objects is associated with sensory information associated with two or more of the plurality of stimulations (see paragraphs 0107-0109 and 0119-0121), wherein the two or more stimulations are different from each other at least any or any combination of in type, in degree, and in location with respect to the actual body of the user (see paragraphs 0107-0109 and 0119-0121 – note that various stimuli are contemplated based on the scenario).
Regarding claim 22, Shuster discloses all of the limitations of claim 21 as discussed in the claim 21 rejection above and further that the two or more stimulations are associated with human senses comprising any or any combination of tactile sense, olfactory sense, neural sense, visual sense, chemical sense, vibrational sense, mechanical sense, pressure sense, auditory sense, and thermal sense (see paragraphs 0030 and 0107-0109 – note that a force feedback glove must inherently comprise a vibrator which transmits tactile signals).
Regarding claim 23, Shuster discloses all of the limitations of claim 22 as discussed in the claim 22 rejection above and further that the two or more stimulations are associated with any or any combination of the mechanical sense, the vibrational sense, the visual sense and the auditory sense (see paragraphs 0030 and 0107-0109 – note that a force feedback glove must inherently comprise a vibrator which transmits tactile signals).
Regarding claim 24, Shuster discloses all of the limitations of claim 21 as discussed in the claim 21 rejection above and further that any of the virtual objects comprises a plurality of information classes, wherein any of the information classes is configured to be programmably updated and/or associated with the sensory information associated with any or any combination of electric stimulators, electric muscle stimulators, humidity stimulators, thermal stimulators, neural pulse stimulators, nerve stimulators, muscle vibrators, drug injectors, drug patches, air deliveries, pressurizers, chemical patches, mechanical muscle stimulators, piezo stimulators, electro-magnetic stimulators, speakers, hearing devices, gaseous stimulators, chemical stimulators, optical projectors, computer monitor display, TV display, virtual reality goggles, and holographic imaging (see paragraphs 0030 and 0107-0109 – note that a force feedback glove must inherently comprise a vibrator which transmits vibrations or tactile signals).
Regarding claim 25, Shuster discloses all of the limitations of claim 21 as discussed in the claim 21 rejection above and further that the virtual reality system is configured to at least communicatively connect with a headset configured to process the sensory information comprising any of visual information and auditory information (see paragraph 0152 – note that a display provides visual and auditory stimulation).
Regarding claim 26, Shuster discloses all of the limitations of claim 21 as discussed in the claim 21 rejection above and further that the virtual reality system is configured to determine at least a type of any of the plurality of sensory stimulators (see paragraphs 0107-0109 and 0119-0121 – note that various stimuli are contemplated based on the scenario).
Regarding claim 27, Shuster discloses all of the limitations of claim 21 as discussed in the claim 21 rejection above and further that the virtual reality system is configured to determine at least a degree of stimulation of any of the plurality of sensory stimulators (see paragraph 0025).
Regarding claim 28, Shuster discloses all of the limitations of claim 21 as discussed in the claim 21 rejection above and further that the virtual reality system is configured to determine at least a location of any of the plurality of stimulators with respect to the actual body of the user (see paragraphs 0107-0109 and 0119-0121 – note that various stimuli are contemplated based on the scenario; also note that the force feedback glove transmits the signals to the user’s actual body).
Regarding claim 29, Shuster discloses all of the limitations of claim 21 as discussed in the claim 21 rejection above and further that at least one of the virtual objects comprises a virtual representation of the user (see paragraphs 0107-0109 and 0119-0121 – note that various stimuli are contemplated based on the scenario).
Regarding claim 30, Shuster discloses all of the limitations of claim 21 as discussed in the claim 21 rejection above and further that the at least one interaction is associated with three or more of the plurality of stimulations, wherein the three or more stimulations are different from each other at least any or any combination of in type, in degree, and in location with respect to the actual body of the user (see paragraphs 0107-0109 and 0119-0121 – note that various stimuli are contemplated based on the scenario; also note that the force feedback glove transmits the signals to the user’s actual body).
Regarding claim 31, Shuster discloses a stimulation system (see Figure 5), wherein the stimulation system is configured to at least communicatively connect with the virtual reality system according to Claim 21, the stimulation system comprising: any of the plurality of sensory stimulators (see paragraphs 0107-0109 and 0119-0121 – note that various stimuli are contemplated based on the scenario).
Regarding claim 32, Shuster discloses all of the limitations of claim 31 as discussed in the claim 31 rejection above and further that the stimulation system comprises a processing device at least partly configured to control any of the plurality of sensory stimulators and to at least communicatively connect with the user (Figure 5, element 504).
Regarding claim 33, Shuster discloses a wearable form configured to connect with the stimulation system according to Claim 31, wherein any or any combination of the plurality of sensory stimulators is integrated in the wearable form to communicatively connect with at least partly the actual body of the user, wherein the wearable form comprises any or any combination of glasses, goggles, masks, clothes, bodysuits, gloves, finger covers, pants, underwear, shoes, hats, headsets, wearable accessories, and attachable pads (see paragraphs 0073 and 0152).
Regarding claim 34, Shuster discloses all of the limitations of claim 31 as discussed in the claim 31 rejection above and further that the plurality of sensory stimulators comprises any or any combination of electric stimulators, electric muscle stimulators, humidity stimulators, thermal stimulators, neural pulse stimulators, nerve stimulators, muscle vibrators, drug injectors, drug patches, air deliveries, pressurizers, chemical patches, mechanical muscle stimulators, piezo stimulators, electro-magnetic stimulators, speakers, hearing devices, gaseous stimulators, chemical stimulators, optical projectors, computer monitor display, TV display, virtual reality goggles, and holographic imaging (see paragraphs 0026 and 0030).
Regarding claim 35, Shuster discloses a computer-implemented method of interacting with the virtual reality system according to Claim 21, comprising: configuring the virtual reality system to process the rendering; and configuring the virtual reality system to determine the sensory information associated with any of the virtual objects and the interaction, wherein the virtual reality system is configured to at least communicatively connect with a non-volatile memory device configured to store any or any combination of computer readable instructions and data to implement the method (as shown in Figure 5).
Regarding claim 36, Shuster discloses all of the limitations of claim 35 as discussed in the claim 35 rejection above and further configuring a body monitoring device to monitor at least partly the actual body of the user and process sensory signals detected from the actual body of the user while stimulating the one or more parts of the actual body of the user with any of the plurality of sensory stimulators, the sensory signals comprising any or any combination of ipsilateral motor signals, contralateral motor signals, speech signals, attention-related signals, signals related to cortical plasticity or feedback, signals related to working memory, signals related to and higher cognitive operations, signals related to auditory processing, and signals related to visual perception (see paragraph s0046 and 101).
Regarding claim 37, Shuster discloses all of the limitations of claim 36 as discussed in the claim 36 rejection above and further configuring the body monitoring device to at least communicatively connect with one or more sensory sensors to detect any of the sensory signals from the actual body of the user, the sensory signals comprising any or any combination of electric signals, olfactory signals, neural signals, gaseous signals, chemical signals, auditory signals, mechanical signals, vibrational signals, pressure signals, tactile signals, thermal/temperature signals, and brain signals (see paragraph s0046 and 101).
Regarding claim 38, Shuster discloses all of the limitations of claim 35 as discussed in the claim 35 rejection above and further that any or any combination of the virtual objects are programmably associated with any or any combination of the sensory information, the interaction, a type of the interaction, any of the plurality of stimulations, and any of the plurality of stimulators (see paragraphs 0107-0109 and 0119-0121 – note that various stimuli are contemplated based on the scenario).
Regarding claim 39, Shuster discloses all of the limitations of claim 35 as discussed in the claim 35 rejection above and further configuring a brain computer interface to process any of cortical signals of the user and convert the any of cortical signals into control of the interaction (see paragraph 0101).
Regarding claim 40, Shuster discloses all of the limitations of claim 35 as discussed in the claim 35 rejection above and further that the computing device comprising one or more computing processors to implement the method is configured to process at least partly any of object-oriented programming language and/or machine language (Figure 5, element 504).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Wu et al. (US Doc. No. 20160189427) discloses a system for generating haptic feedback for users in a virtual environment.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM R GIESY whose telephone number is (571)272-7555. The examiner can normally be reached Mon-Fri 8-6.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Edouard can be reached on 5712727603. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ADAM R. GIESY/           Primary Examiner, Art Unit 2694